       Case 1:20-cv-03392-ALC-DCF Document 63 Filed 03/02/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 CHUBB SEGUROS PERU S.A. a/s/o Ingram Micro
 SAC and Saint Gobain Peru, S.A., INGRAM MICRO
 SAC, SAINT GOBAIN PERU, S.A., XL CATLIN
 SERVICES SE a/s/o Intcomex Peru SAC and
 INTCOMEX PERU SAC
                                                                       20-cv-3392 (ALC)
                           Plaintiffs,

  against
                                                                       NOTICE OF MOTION
 M/V AS FORTUNA, her engines, boilers, etc., AS
 FORTUNA OPCO B.V., JAS FORWARDING
 SERVICES (IRELAND) LIMITED d/b/a Blue
 World Line, SHIPCO TRANSPORT INC., and
 ONBOARD LOGISTICS USA INC.,

                          Defendants.
 ----------------------------------------------------------------X

        PLEASE TAKE NOTICE that pursuant to leave granted by this Court’s Order dated

February 18, 2021 [Dkt # 52] and this Court’s further Order dated February 19, 2021 setting a

briefing schedule [Dkt # 54], Defendant JAS Forwarding Services (Ireland) Limited d/b/a Blue

World Line (hereinafter “JAS Ireland”), by its attorneys Casey & Barnett LLC, will move before

the Honorable Andrew L. Carter, Jr., U.S.D.J., at a time, date and location to be set by the Court,

for an Order granting Summary Judgment in favor of JAS Ireland pursuant to Fed.R.Civ.P., Rule

56, dismissing JAS Ireland from this litigation with prejudice, and/or for such other and further

relief as the Court may deem just and proper.

        This Motion is supported by (1) the Declaration of Martin F. Casey, Esq., with

accompanying exhibits; (2) the Declaration of Graeme Robinson, with accompanying exhibits;

(3) the Declaration of Ingrid Velez with accompanying exhibits; (4) the Declaration of Joseph Tan

with accompanying exhibits [filed by Shipco as Dkt # 60 which JS Ireland incorporates herein and
       Case 1:20-cv-03392-ALC-DCF Document 63 Filed 03/02/21 Page 2 of 2




adopts as its own to the extent it is applicable to JAS Ireland]; (5) the accompanying Memorandum

of Law, (6) the Memorandum of Law submitted by Shipco, [Dkt # 56], which JAS Ireland

incorporates herein and adopts as its own to the extent it its applicable to JAS Ireland; and (7) JAS

Ireland’s Rule 56.1 Statement of Undisputed Facts.

Dated: New York, New York
       March 1, 2021

                                              CASEY & BARNETT, LLC
                                              Attorneys for JAS Forwarding Services
                                              (Ireland) Limited d/b/a Blue World Line

                                         By: ____________________________
                                             Martin F. Casey, Esq.
                                             305 Broadway, Ste 1202
                                             New York, New York 10007
                                             Tel: 212-286-0225
                                             Fax: 212-286-0261
                                             Email: mfc@caseybarnett.com




                                                 2
